Title: 1779 December 17. Fryday.
From: Adams, John
To: 


       The Consul conducted me to the Souvereign Court of Justice. There are three Halls—one of civil Jurisdiction, another of Criminal, and a third of both. The three youngest Judges are the criminal Judges.
       
       The Consul introduced me to the President, and the other Judges and to the Attorney General in their Robes. The Robes, Wigs and bands both of the Judges and Lawyers are nearly like ours at Boston. The President and other Judges and the Procureur du Roi treated me with great Ceremony, conducted me into the Place in the Prison, where the Prisoners are brought out who have any Thing to say to the Judges. Waited on me, into each of the three Halls. Shewed me the Three folio Volumes of the Laws of the Country, which are the Laws of the Goths, Visigoths, Ripuarians &c., incorporated on the Corpus Juris. There are no Seats for any Body in the Halls but for the Judges. Every Body stands. The President told me, that on Monday next there would be an interesting Cause, invited me to come, said he would receive me in Character, and place me by the side of himself on the Bench. Or if I chose to avoid this Parade, he would order an Officer to shew me, a convenient Place to see and hear.
       Soon after a Part of an Irish Battalion of Troops was drawn up before the Court House, and made a fine Appearance.
       Dined with the Governor, of the Province of Gallicia. Mr. Dana, Mr. Thaxter, Mr. Allen and myself. By the help of two Irish Officers, I had much Conversation with the Governor, who speaks only Spanish.
       We sent for our Book of Maps and shewed him, the Position of N.Y. and R. Is., and the Possessions of the English there &c.
       Went with the Consul into a Convent of Franciscans. Walked into the Church, and all about the Yards, and Cells.—Here are the Cells of Jealousy, Hatred, Envy, Revenge, Malice, Intrigue &c. said the Consul. There is more Intrigue in a Chapter of Monks for the Choice of a Prior than was employed to bring about the entire Revolution in America. A Monk has no Connections, nor Affections to soften him, but is delivered up to his Ambition, &C.—The Inscriptions over the Cells in Latin Verse were ingenious and good Morals.
       Drank Tea with the Consul. The Attorney General was there, and Mr. Logoanere, and the Captain of the french Frigate the 
         Belle Poule.
        
       Inscribed over the Cell of a Monk, at Corunna.
       
        Si tibi pulchra domus, si splendida mensa, quid inde?
        Si Species Auri, atque Argenti massa, quid inde?
        Si tibi sponsa decens, si sit generosa; quid inde?
        Si tibi sint nati; si prasdia magna, quid inde?
        Si fueris pulcher, fortis, divesve, quid inde?
        longus Servorum, si serviat Ordo; quid inde?
        
        Si doceas alios in qualibet Arte; quid inde?
        Si rideat mundus; si prospera cuncta; quid inde?
        Si prior, aut Abbas, si Rex, si Papa; quid inde?
        Si Rota fortunae te tollat ad astra; quid inde?
       
       
        Annis si faelix regnes mille; quid inde?
        tam cito praetereunt haec omnia, quae nihil inde?
        Sola manet Virtus, qua glorificabimur inde:
        Ergo Deo servi; quia sat tibi provenit inde,
        quod fecisse volens in tempore quo morieris
        Hoc facias Juvenis, dum corpore sanus haberis.
        quod nobis concedas Deus noster. Amen.
       
      